Exhibit 99.2 Swap Confirmation Financial Markets 280 Bishopsgate London EC2M 4RB Memorandum June 29, 2007 To: THE BANK OF NEW YORK, not in its individual or corporate capacity but solely as Supplemental Interest Trustee for Alternative Loan Trust 2007- HY6 (“Party B”) Address:The Bank of New York 101 Barclay Street-4W New York, New York 10286 Attention: Corporate Trust MBS Administration, CWALT, Series 2007-HY6 Facsimile:212-815-3986 Phone: 212-815-6093 cc: Greenwich Capital Markets, Inc. 600 Steamboat Road Greenwich, CT 06830 Attn:Melizza Stotler Tel: (203) 618-2576 Fax: (203) 618-2580 From: The Royal Bank of Scotland plc (“Party A”) Re: CWALT 2007-HY6 Our Reference Number: D16331647 Dear Sir or Madam: The purpose of this letter agreement is to confirm the terms and conditions of the Transaction entered into between The Bank of New York, not in its individual or corporate capacity but solely as trustee of the Supplemental Interest Trust for Alternative Loan Trust 2007-HY6 and The Royal Bank of Scotland plc, acting through its agent, Greenwich Capital Markets, Inc. (each a “party” and together “the parties”) on the Trade Date specified below (the “Transaction”). This letter agreement constitutes a “Confirmation” and the definitions and provisions contained in the 2efinitions (the “Definitions”) as published by the International Swaps and Derivatives Association, Inc., (“ISDA”) are incorporated into this Confirmation.This Confirmation will constitute a Confirmation that supplements, forms a part of, and is subject to, the 1aster Agreement dated as of June 29, 2007, as amended and supplemented from time to time, between Party A and Party B (the “Master Agreement”).All provisions contained in the Master Agreement shall govern this Confirmation except as expressly modified below. In the event of any inconsistency between the provisions of the Master Agreement and this Confirmation, this Confirmation will govern.Terms capitalized but not defined herein or in the Definitions incorporated herein shall have the respective meanings attributed to them in the pooling and servicing agreement dated as of June 1, 2007 (the “Pooling and Servicing Agreement”) among CWALT, Inc., as Depositor, Countrywide Home Loans, Inc., as a Seller, Park Granada LLC, as a Seller, Park Monaco Inc., as a Seller, Park Sienna LLC, as a Seller, Countrywide Home Loans Servicing LP, as Master Servicer, and The Bank of New York, as Trustee. Page 1 of 5 1 The terms of the particular Transaction to which this Confirmation relates are as follows: Notional Amount: With respect to any Calculation Period,the amount set forth on Schedule A attached hereto. Trade Date: June 25, 2007 Effective Date: June 29, 2007 Termination Date: July 25, 2012, subject to no adjustment. Fixed Amounts: Fixed Rate Payer: Party B Fixed Rate Payer Period End Dates: The 25th of each month in each year from (and including) July 25, 2007 to (and including) the Termination Date, subject to no adjustment. Fixed Rate Payer Payment Dates: The 25th of each month in each year from (and including) July 25, 2007 to (and including) the Termination Date, subject to adjustment in accordance with the Following Business Day Convention. Fixed Rate: 5.35% per annum Fixed Rate Day Count Fraction: 30/360 Floating Amounts: Floating Rate Payer: Party A Floating Rate Payer Period End Dates: The 25th of each month in each year from (and including) July 25, 2007 to (and including) the Termination Date, subject no adjustment. Floating Rate Payer Payment Dates: The 25th of each month in each year from (and including) July 25, 2007 to (and including) the Termination Date, subject to adjustment in accordance with the Following Business Day Convention. Floating Rate Option: USD-LIBOR-BBA. Page 2 of 5 Designated Maturity: One month Spread: None Floating Rate Day Count Fraction: Actual/360 unadjusted Reset Dates: First day of each Calculation Period Business Days for payment: New York 2 Account Details: Account for payments to Party A: For the account of: The Royal Bank of Scotland Financial Markets Fixed Income and Interest Rate Derivative Operations London SWIFT RBOSGB2RTCM with JPMorgan Chase Bank New York CHASUS33 ABA # 021000021 Account Number 400930153 Account for payments to Party B: The Bank of New York New York, NY ABA # 021-000-018 GLA # 111-565 For Further Credit:TAS A/C 541992 Attn: Matthew J. Sabino 212-815- 6093 Fax:212-815-3986 3 Offices: The Office of Party A for this Transaction is: London 4 Agency Role of Greenwich Capital Markets, Inc.This Transaction has been entered into by Greenwich Capital Markets, Inc., as agent for The Royal Bank of Scotland plc.Greenwich Capital Markets, Inc. has not guaranteed and is not otherwise responsible for the obligations of Party A under this Transaction. Page 3 of 5 Please promptly confirm that the foregoing correctly sets forth the terms of the Transaction entered into between us by executing this Confirmation and returning it to us by facsimile to: The Royal Bank of Scotland plc Attention: Derivatives Documentation Fax: 0/ 6486 Phone: 0 THE ROYAL BANK OF SCOTLAND PLC By: Greenwich Capital Markets, Inc., its agent By/s/ Deborah Pfeifer Name: Deborah Pfeifer Title: Vice President Accepted and confirmed as of the Trade Date written above: THE BANK OF NEW YORK, NOT IN ITS INDIVIDUAL OR CORPORATE CAPACITY BUT SOLELY AS SUPPLEMENTAL INTEREST TRUSTEE FOR ALTERNATIVE LOAN TRUST 2007- HY6 By:/s/ Matthew Sabino Name: Matthew Sabino Title: Assistant Treasurer Page 4 of 5 Schedule A to the Confirmation dated as of June 29, 2007 Re: Reference Number D16331647 Amortization Schedule From and Including To but excluding Notional Amount (USD) Effective Date 7/25/2007 768,029,867.32 7/25/2007 8/25/2007 758,824,381.73 8/25/2007 9/25/2007 749,052,781.17 9/25/2007 10/25/2007 738,729,171.53 10/25/2007 11/25/2007 727,874,522.81 11/25/2007 12/25/2007 716,506,231.72 12/25/2007 1/25/2008 704,649,225.11 1/25/2008 2/25/2008 692,324,438.84 2/25/2008 3/25/2008 679,555,182.64 3/25/2008 4/25/2008 666,365,781.11 4/25/2008 5/25/2008 652,780,166.96 5/25/2008 6/25/2008 638,827,792.20 6/25/2008 7/25/2008 624,535,004.53 7/25/2008 8/25/2008 609,933,831.12 8/25/2008 9/25/2008 595,051,198.26 9/25/2008 10/25/2008 579,919,838.58 10/25/2008 11/25/2008 564,569,896.72 11/25/2008 12/25/2008 549,030,556.93 12/25/2008 1/25/2009 533,336,855.16 1/25/2009 2/25/2009 517,520,054.05 2/25/2009 3/25/2009 501,612,686.85 3/25/2009 4/25/2009 485,649,980.34 4/25/2009 5/25/2009 469,677,505.01 5/25/2009 6/25/2009 453,766,327.60 6/25/2009 7/25/2009 438,047,846.99 7/25/2009 8/25/2009 216,165,889.51 8/25/2009 9/25/2009 208,526,031.14 9/25/2009 10/25/2009 201,078,380.57 10/25/2009 11/25/2009 193,815,727.30 11/25/2009 12/25/2009 186,728,523.53 12/25/2009 1/25/2010 179,809,177.60 1/25/2010 2/25/2010 173,032,646.05 2/25/2010 3/25/2010 166,341,170.54 3/25/2010 4/25/2010 159,732,928.81 4/25/2010 5/25/2010 153,171,982.08 5/25/2010 6/25/2010 146,659,397.65 6/25/2010 7/25/2010 140,319,377.57 7/25/2010 8/25/2010 58,709,472.00 8/25/2010 9/25/2010 56,375,957.18 9/25/2010 10/25/2010 54,109,325.67 10/25/2010 11/25/2010 51,908,784.04 11/25/2010 12/25/2010 49,773,667.56 12/25/2010 1/25/2011 47,702,930.61 1/25/2011 2/25/2011 45,695,869.50 2/25/2011 3/25/2011 43,751,870.64 3/25/2011 4/25/2011 41,869,987.89 4/25/2011 5/25/2011 40,049,725.86 5/25/2011 6/25/2011 38,290,889.58 6/25/2011 7/25/2011 36,594,415.67 7/25/2011 8/25/2011 8,740,708.68 8/25/2011 9/25/2011 8,348,263.96 9/25/2011 10/25/2011 7,971,102.95 10/25/2011 11/25/2011 7,608,091.82 11/25/2011 12/25/2011 7,257,143.42 12/25/2011 1/25/2012 6,915,928.49 1/25/2012 2/25/2012 6,575,430.33 2/25/2012 3/25/2012 6,212,417.48 3/25/2012 4/25/2012 5,787,910.10 4/25/2012 5/25/2012 5,290,534.85 5/25/2012 6/25/2012 4,724,263.14 6/25/2012 Termination Date 4,155,050.57 Page5 of 5
